ORDER
The order of the district court denying appellant Vincent L. Chalk’s motion for a preliminary injunction is reversed.
On this record, appellant has shown a strong likelihood of prevailing on the merits of his case. Evidence before the district court overwhelmingly indicates that the casual contact incident to the performance of his teaching duties in the classroom presents no significant risk of harm to others, and that although handicapped, because of AIDS, appellant is otherwise qualified to perform his job within the meaning of section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, as amended. Preventing appellant from resuming his classroom occupation subjects him to irreparable injury.
Appellant has therefore met the requirements entitling him to a preliminary injunction. Zepeda v. Immigration and Naturalization Service, 753 F.2d 719, 727 (9th Cir.1983); Los Angeles Memorial Coliseum Comm’n. v. National Football League, 634 F.2d 1197, 1200-01 (9th Cir.1980); see also Ray v. School District of DeSoto County, 666 F.Supp. 1524 (M.D.Fla.1987); Thomas v. Atascadero Unified School District, 662 F.Supp. 376, 381-82 (C.D.Cal.1987).
We therefore remand this action to the District Court for the Central District of California, with direction to enter a preliminary injunction ordering defendants forthwith to restore appellant to his former duties as a teacher of hearing-impaired chil*1159dren in the Orange County Department of Education.
A fuller opinion will follow.